DAVIS, Circuit Judge
(dissenting). The patent relates to a method of stopping leaks, principally in automobile radiators. The application was filed December 18,1917. Olin, La Bailee, Hoag, and Johnson, for the purpose of stopping leaks in automobile radiators and cooling systems generally, used one or more of the following compositions: Oil meal, Venetian red pigment, oil of mirbane, ground flax seed, dextrine, sugar, flake asbestos, metal filings, oat meal, rice flour, graphite. The method employed by them was the same that Stem used in the patent under consideration. And so as a method or process there is absolutely nothing new in Stern’s disclosure. Whether or not gambier as a composition' is patentable is not before us. However, gambier as a composition formed the subject of an application for a patent by Stem on August 10, 1917. What became of that application is not disclosed in the record. The characteristics of gambier have long since been known. Seely, in his patent No. 1,117,526, said that gambier “hardens on exposure to air.” It is just this property of gambier that led Stern to use it, by an old and well-known method, to stop leaks in automobile radiators and other metal vessels.
But it is contended that the Stem patent is valid as a “method” patent, because the old method contains a new composition, gambier, as a leak-stopping ingredient, which remains suspended in colloidal solution. The record, however, shows, as stated by Dr. Pond, the appellees’ expert, that “flaxseed, mixed with water will have certain of its constituents going into solution,” and that “rice flour is very largely colloid; dextrine is colloid; oat meal is a mixture containing some colloidal material.” Dr. Pond further said of oat meal: “The part that is soluble would unquestionably be colloidal, and the part that is insoluble would remain a suspended residue. It would be a colloidal solution in so far as the material dissolved. • * * * I do not think it will give as nice a result, not so uniform; there would be a weakness in it, I suppose.” He further said that, from the work he had done with gambier, he thought it was “superior” to oat meal.
The evidence, as a whole, amounts to this: Gambier used as a composition by an old method, well known in the prior art, to stop leaks in metal vessels, such as automobile radiators, is “superior” to other compositions used in the same way. Such use of gambier, in my opinion, does not constitute a valid method patent.
I think the decree of the District Court should be affirmed, and so I am constrained to dissent from the majority opinion of the court.